—Judgment, Supreme Court, New York County (Joan Carey, J., at suppression *152hearing; Antonio I. Brandveen, J., at trial and sentence), rendered July 30, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
There was probable cause for defendant’s arrest since the undercover officer who sent the radio transmission, which included a sufficiently detailed description of defendant and his location, observed the sale and was known, by the arresting officer, to be reliable. (People v Petralia, 62 NY2d 47, cert denied 469 US 852; People v Parris, 83 NY2d 342.)
Evidence of uncharged narcotics sales occurring in the immediate time and proximity to the subject sale involving the defendant was properly admitted to help prove, inter alia, defendant’s identity. (People v Carter, 77 NY2d 95.) In addition, limited expert testimony as to behavior patterns of drug dealers was also properly admitted into evidence to help explain the absence of pre-recorded buy money from items seized from the defendant upon arrest. (People v Roman, 171 AD2d 562, 563; People v Garcia, 196 AD2d 433, affd 83 NY2d 817.)
We have considered all other claims and find them to be meritless. Concur—Murphy, P. J., Rosenberger, Wallach, Ross and Rubin, JJ.